DETAILED ACTION
This action is in response to the amendments filed on June 9th, 2021. A summary of this action:
Claims 1-11 have been presented for examination.
Claims 1, 3, 5-6, 8-11 have been amended
Claims 1-11 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim 1-3, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Rapid B-rep model preprocessing for immersogeometric analysis using analytic surfaces”, 2017 in view of Rivera et al., “Oriented Bounding Boxes Using Multiresolution Contours for Fast Interference Detection of Arbitrary Geometry Objects”, 2016, and in further view of Ramirez et al., “Optimizing Collision Detection based on OBB Trees Generated with Genetic Algorithm”, 2009 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Rapid B-rep model preprocessing for immersogeometric analysis using analytic surfaces”, 2017 in view of Rivera et al., “Oriented Bounding Boxes Using Multiresolution Contours for Fast Interference Detection of Arbitrary Geometry Objects”, 2016, and in further view of Ramirez et al., “Optimizing Collision Detection based on OBB Trees Generated with Genetic Algorithm”, 2009 in further view of Doerr et al., “Detecting structural breaks in time series via genetic algorithms”, 2017
This action is Final

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In light of the applicant’s amendments, the objections are withdrawn.

Regarding the § 112(b) Rejection
The rejection under § 112(b) are withdrawn.

Regarding the § 101 Rejection
The rejection is maintained. 
The applicant submits (Remarks, pages 13-14):
...As such, paragraph 0051 is describing a problem with conventional/prior art in that manual input and operation is required...
Embodiments and claims of the instant application provide a solution to the noted problems. At least the bold features of claim 1 shown above cannot reasonably be performed in the human mind as a mental process. Further, the purpose of embodiments of the instant application is reducing computing time for analyzing physical properties such as fluid movement. The claim features and embodiments of the instant application cannot be completed as purely mental processes. Also, the amended claim specifically tie the application to fluid analysis.


In regards to the applicant’s arguments for “at least the bold features of claim 1 shown above cannot be performed in the human mind as a mental process” - The argued claim limitations for the “using a genetic algorithm...” limitation followed by, in ordered combination, the step of “specifying...based on the...gene information point sets” – see the rejection, at least at page 17 – “The use of a genetic algorithm is merely the use of "A commonplace business method or mathematical algorithm being applied on a general purpose computer" Alice Corp. Pty. Ltd. V. CLS Bank lnt'I, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);”.
In other words – the claimed invention is “using a genetic algorithm”, i.e. a commonplace mathematical algorithm being applied on a general purpose computer, so as to “merely invoke computers or machinery as a tool to perform an existing process” (MPEP § 2106.05(f). 
¶ 51 in the instant specification describes the “existing process”. The claimed invention is merely invoking the use of a computer with “A commonplace business method or mathematical algorithm being applied on a general purpose computer” to perform the “existing process”. 

In regards to the above arguments for the newly added claim limitation to “tie the application to fluid analysis”, i.e. the newly added limitation of “generating a hierarchical grid representing the divided target region to analyze a movement of fluid” – the generation of the hierarchical grid is part of the mental process (see the rejection below) and wherein the limitations of “to analyze a movement of fluid” is merely a field of use limitation as per MPEP § 2106.05(h), i.e. as per MPEP § 2106.05(h): “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); “ is one of the “Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception” – the newly added limitation “to analyze a movement of fluid” is merely generally linking a judicial exception to a particular technological environment. 
In addition, as per MPEP § 2106.05(h): “Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g))” – the claimed analysis is also considered an insignificant extra-solution activity, i.e. an “insignificant application” of the claimed abstract idea.
In addition, this is also considered well-understood, routine, and conventional activity of “fluid analysis” using a “hierarchical structured grid” as per ¶ 51 - ¶ 52 in the instant specification which recites this is “conventional”. For additional evidence see the rejection below. 
For more clarification on this new limitation, see the rejection below. 

In regards to the applicant’s argued improvement of “reducing computing time” – see the rejection, page 19: As per MPEP §2106.05(f): "Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept."
The applicant’s argued improvement is merely the effect of applying the abstract idea on a computer using “A commonplace business method or mathematical algorithm being applied on a general purpose computer” (MPEP § 2106.05(f)). 
Also see MPEP § 2106.05(a): “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:...ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); ...”
 
Regarding the § 103 Rejection
In light of the applicant’s amendments, the rejection is withdrawn. However, a new grounds of rejection is presented below, as necessitated by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is treated as representative of claims 10 and 11, unless otherwise noted. The rationale used for claim 1 is used, in a similar fashion, for claims 10 and 11.

Step 1
	Claim 1 is directed towards an article of manufacture.
	Claim 10 is directed towards a machine.
	Claim 11 is directed towards a process

Step 2A, prong 1
	The claims are drawn towards the abstract idea of a mental process concept. See MPEP § 2106.04(a)(2).

	The mental process recited in claim 1 is:
	... divided region...
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region to generate a plurality of first ... information point sets, each of the plurality of first ... information sets includes a plurality of first ... information points, in which a number of the plurality of first ... information points corresponds to a first set value related to a degree of division of the target region;
deciding a plurality of first reference points on the boundary line for each of the plurality of first ... information point sets based on the plurality of first ... information points included in the first ... information point set;
	15generating a plurality of first rectangular regions for each of the plurality of first ... information point sets, in which each of the plurality of first ... rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a 20second set value indicating a distance to the boundary line;
	using a ... algorithm based on a selected first ... information point set selected from the plurality of first ... information point sets to generate a plurality of second ... information point sets each including a plurality of second ... information points, in which a number of the plurality of 25second ... information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second ... information point sets based on the plurality of second ... information points included in the second ... information point set;
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second ... information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first ... information point sets and the plurality of second ... information point sets based on evaluation of the plurality of first rectangular regions generated based on the first ... 10information point set for each of the plurality of first ... information point sets and evaluation of the plurality of second rectangular regions generated based on the second ... information point set for each of the plurality of second ... information point sets;
	and dividing the target region based on the plurality of first rectangular 15regions or the plurality of second rectangular regions generated according to the specified first ... information point set or second ... information point set. 
and generating a hierarchical grid representing the divided target region ...

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. 
The claimed invention is drawn towards the mental process of drawing rectangular regions along a boundary line, e.g. see figure 11.

Furthermore, see ¶ 51 of the instant specification, which recites in part “Conventionally, a user manually generates and inputs the hierarchical structured grid into an analysis space. In generating the hierarchical structured grid, the user sets rectangular regions containing all 10 
As such, the claimed invention of claims 1-20 are directed towards a mental process. 

Step 2A, prong 2A
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The claims are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)
Claim 1, “	A non-transitory computer-readable recording medium storing therein a ...program for causing a computer to execute a process comprising:”
Claim 10, “A ... apparatus comprising: a memory...and a process coupled to the memory and that executes a process including:”
Claim 11, “storing, in a memory....” and “by a processor”
Claims 1, 10, and 11, “using a genetic algorithm”, “gene information point sets” and “gene information points”


As per ¶ 51 of the instant specification, which recites in part “Conventionally, a user manually generates and inputs the hierarchical structured grid into an analysis space. In generating the hierarchical structured grid, the user sets rectangular regions containing all 10 boundary points and satisfying a large number of conditions at the same time to improve the calculation accuracy and increase the efficiency of calculation.”

In regards to the use of a genetic algorithm being “mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”: 
The use of a genetic algorithm is merely the use of “A commonplace business method or mathematical algorithm being applied on a general purpose computer” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
The claims recite nothing more than using a “commonplace...mathematical algorithm” being applied on a general purpose computer. See MPEP § 2106.05(f).
To clarify – the claims recite nothing more than the use of a genetic algorithm to analyze the data, there are no specific recitations for the details of the genetic algorithm outside of mere instructions to apply the genetic algorithm. 

In addition, the independent claims also recites adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) – this below limitation is merely an insignificant post-solution activity, i.e. “A competent draftsman could attach some form of post-solution activity to almost any mathematical formula” (MPEP § 2106.05(g)):
...to analyze a movement of fluid. 

In addition, the following limitation is also considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...to analyze a movement of fluid. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 


Step 2A, prong 2B

The claims are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)
Claim 1, “	A non-transitory computer-readable recording medium storing therein a ...program for causing a computer to execute a process comprising:”
Claim 10, “A ... apparatus comprising: a memory...and a process coupled to the memory and that executes a process including:”
Claim 11, “storing, in a memory....” and “by a processor”
Claims 1, 10, and 11, “using a genetic algorithm”, “gene information point sets” and “gene information points”

As per MPEP §2106.05(f): “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”
As per ¶ 51 of the instant specification, which recites in part “Conventionally, a user manually generates and inputs the hierarchical structured grid into an analysis space. In generating the hierarchical structured grid, the user sets rectangular regions containing all 10 boundary points and satisfying a large number of conditions at the same time to improve the calculation accuracy and increase the efficiency of calculation.”

In regards to the use of a genetic algorithm being “mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”: 
The use of a genetic algorithm is merely the use of “ A commonplace business method or mathematical algorithm being applied on a general purpose computer” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
The claims recite nothing more than using a “commonplace...mathematical algorithm” being applied on a general purpose computer. See MPEP § 2106.05(f).
To clarify – the claims recite nothing more than the use of a genetic algorithm to analyze the data, there are no specific recitations for the details of the genetic algorithm outside of mere instructions to apply the genetic algorithm. 

In addition, the independent claims also recites adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) – this below limitation is merely an insignificant post-solution activity, i.e. “A competent draftsman could attach some form of post-solution activity to almost any mathematical formula” (MPEP § 2106.05(g)):
...to analyze a movement of fluid. 

In addition, the following limitation is also considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...to analyze a movement of fluid. 

Furthermore, the limitation “and generating a hierarchical grid representing the divided target region to analyze a movement of fluid” as recited in the claims is nothing more but applying the claimed invention to a well-understood, routine, and conventional activity. See MPEP § 2106.05(d).  The additional element (or combination of elements) is no more than well-understood, routine, conventional activities (WURC) previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 
	For evidence of this, see the instant specification ¶ 51-¶ 52 “Conventionally, a user manually generates and inputs the hierarchical structured grid into an analysis space,...Various analyses such as fluid analysis, may be efficiently carried out if an appropriate hierarchical structured grid...”
The limitation recited in the claims, and as re-produced above, is nothing more than a general recitation of applying a mental process to WURC activity. 

Furthermore, the use of a genetic algorithm is nothing more but applying the claimed invention to a well-understood, routine, and conventional activity. See MPEP § 2106.05(d).
 user manually generates and inputs the hierarchical structured grid into an analysis space” (¶ 51 of the instant specification).
As recited in the claims, the genetic algorithm is merely being applied to draw “rectangular regions” around a “line”. There is not even a recitation of the “hierarchical structured grid” in the claims, instead this is the mere use of applying a genetic algorithm to drawing.
In addition, the use of a genetic algorithm for drawing is a well-known, routine, and conventional activity in itself. 
In addition, as the claims do not recite any actual application of the abstract idea outside for the mere recitations of generating a drawing, the relevant industry is merely generating a drawing (MPEP § 2106.05(d)).
Kabala et al., “The Side Effect of a Generative Experiment”, 2002, Paper from Cumin CAD – see §4 – the genetic algorithm is applied for automating the process of “A lot of conceptual hand drawings have been done in order to grasp the optimal construction of evolutionary shapes...However, when targeting at adaptive forms, the art and design practice comes in itself close to programming, even when it involves as conventional activity as linear hand drawing.” – see figure 3, this draws rectangular regions around a boundary line by “genetic algorithms” to the “conventional activity” of “linear hand drawing” of boxes around a boundary line
Shahrabi, Procedural Paintings with Genetic Evolution Algorithm”, August 12th, 2020, Article published on Medium, this uses a genetic algorithm for drawing and in addition teaches as a human. I first lay down the major gradients, block out the shapes and then slowly focus on higher level details bit by bit. This method is very common among painters as it reduces the cognitive work load, and gives you the head space to focus on specific parts and get them right.”
House et al., “Autonomous Evolution of Digital Art Using Genetic Algorithms”, 2016 “This paper applies a genetic algorithm (GA) to the autonomous evolution of digital art, eliminating the need for a human in the loop.” also this then teaches “One approach is to use a human in the loop to determine the fitness function in order to direct the selection and evolution. Another approach, which this paper explores, is to define an objective fitness function to automate evolution without the need for human input.” (see the abstract)
Nascimento et al., “A FOCUS AND CONSTRAINT-BASED GENETIC ALGORITHM FOR INTERACTIVE DIRECTED GRAPH DRAWING”, 2006, The University of Sydney, Technical Report Number 533 – see § 1 – “Drawings of directed graphs appear in many different medias and applications, including science books, magazines, technical manuals, and software for designing, managing and exploring diagrams for simulation and tutoring purposes. When a graph contains only a few vertices and edges, it can be drawn easily by hand. However, as the number of vertices and edges increases, a manual drawing approach becomes very time consuming and difficult to manage.” wherein “some approaches” use “in particular genetic algorithms” 
Ruiseco et al., “Dig-Limit Optimization in Open Pit Mines through Genetic Algorithms”, May 2016, Master’s Thesis from McGill University – see figures 13 and 14 on page 45, this shows a comparison of a “hand drawn” vs a “GA” drawn plot of rectangular regions, also see figures 22 and figures 23 and page 58 which teaches “The dig-limits [the squares on the drawing] generated by the GA (Figure 23) are largely similar to those shown in Figure 22. [which is “hand drawn”]” and wherein page 60 further teaches “It should be noted that the hand-drawn solution will nearly always outperform the GA when comparing the resulting grades per destination, and the number of misclassified blocks (Table 5 and Table 6”
Hermawanto, “Genetic Algorithm for Solving Simple Mathematical Equality Problem”, see page 1 which describes the basic genetic algorithm, and then see pages 3-9 which provide an example step-by-step GA including the calculations – this is obviously a person writing out the calculations involved in a genetic algorithm 
Yingzhi et al., “Oil painting algorithm based on aesthetic criteria of genetic algorithm during COVID-19”, 2020 – this is an application of a genetic algorithm to automate “traditional manual oil painting” 
Hao et al., “A CROWDSOURCED DESIGN EXPERIMENT USING FREEHAND SKETCH DESIGN METHOD BASED ON THE CDESIGN FRAMEWORK”, 2017 – this is an example of using a genetic algorithm in combination with “hand drawings” – see figure 5-10

In addition to the above, also see other examples of the use of a genetic algorithm for generating a drawing such as in the manner claimed – these other examples are relied upon in the § 103 rejection, and listed in the pertinent prior art of record below. 

As such, the claimed invention is directed towards a mental process without significantly more. 

Regarding the Dependent Claims
Claim 2 is merely reciting an additional step in the mental process of a technique for deciding to use “a boundary point...as a first reference point...”
Claim 3 is merely reciting an additional step in the mental process of when to generate the first rectangular region and how to generate it
Claim 4  is merely reciting an additional step in the mental process of when to generate the first rectangular region and how to generate it
Claim 5 is merely reciting an additional step in the mental process of  generating new first rectangles to cover boundary points that are not covered by the initial first set of rectangles
Claim 6 is merely reciting an additional step in the mental process of merging rectangles when there is a “deviation...” 
Claim 7 is merely reciting an additional step in the mental process of “generating an outer rectangular region...”
Claim 8 is merely reciting an additional step in the mental process of performing a rotation of the boundary line and repeating claim 1. 
In addition, also see MPEP § 2106.05(d) – this is additionally merely drawn towards the WURC of “Performing repetitive calculations,...The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of 
Claim 9 is merely reciting an additional step in the mental process of rotating the boundary line from a first to a second angle and repeating claim 1, and recites in some embodiments (i.e. the use of “or”) merely additional modifications to steps in the mental process

The claimed invention is directed towards a mental process without significantly more. The claimed invention is not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Rapid B-rep model preprocessing for immersogeometric analysis using analytic surfaces”, 2017 in view of Rivera et al., “Oriented Bounding Boxes Using Multiresolution Contours for Fast Interference Detection of Arbitrary Geometry Objects”, 2016, and in further view of Ramirez et al., “Optimizing Collision Detection based on OBB Trees Generated with Genetic Algorithm”, 2009 

Regarding Claim 1

Wang teaches:
A non-transitory computer-readable recording medium storing therein a divided region generating program for causing a computer to execute a process comprising: (Wang, abstract, teaches a system for “creating shape conforming meshes” for “CFD” simulations [simulations to compute the dynamics, including the movement, of fluids] for “flow over complex objects” such as with “complicated geometries” and then see § 4 ¶ 1 - ¶ 4 – “this work, we use a voxel-based approach for controlling the size of the fluid-domain mesh near the surfaces of the immersed object. The voxels are considered as individual axis-aligned bounding-boxes (AABBs) that can be used to set the maximum mesh sizes for the tetrahedral fluid-domain mesh”, and see the other citations below - in summary Wang generates a hierarchical voxelization grid using boundary boxes [from a divided region around boundaries] and then uses said grid to mesh within each “voxel” such that the resulting mesh are “sufficiently refined” around the boundaries of the object, e.g. see Wang figure 15 which shows an example – the bounding box is used to determine the “inner refinement zone” and the “outer refinement zone”, along with the meshes generated within each of these zones)

    PNG
    media_image1.png
    374
    950
    media_image1.png
    Greyscale

referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region ... (Wang, as cited above and below, teaches using “axis-aligned bounding boxes” to divide along the boundary line of an object, e.g. see figure 4 – the boundary line of a region is indicated (e.g., the boundary line is on the right-hand side) wherein “First, the bounding box of a trim curve is checked whether it is fully inside or outside of the domain of a sub-cell, which is then used to exclude curve segments that are completely outside.” [i.e., a sub-cell/region in the target region is identified based on which region has a boundary line, and regions without the boundary line are excluded to “exclude curve segments that are completely outside])

    PNG
    media_image2.png
    610
    872
    media_image2.png
    Greyscale

...
dividing the target region based on the plurality of ... rectangular regions (Wang, as cited above and below shows this – e.g., see figure 4 – the target region is divided based on the boundary boxes [rectangular regions])
and generating a hierarchical grid representing the divided target region to analyze a movement of fluid (Wang, abstract, teaches a system for “creating shape conforming meshes” for “CFD” simulations [simulations to compute the dynamics, including the movement, of fluids] for “flow over complex objects” such as with “complicated geometries” then see § 1 ¶ 3-6 “We have also developed a mesh refinement technique that uses a hierarchical voxelization [example of a hierarchical grid] of the immersed model to generate an analysis-suitable fluid  We make use of this hierarchical voxelization to set the size parameters of the fluid-domain mesh generation algorithm. This method produces a mesh that has sufficiently small elements close to the immersed object boundary, while producing an overall fluid-domain mesh with fewer elements.” and for more details see figure 4 and see § 3.3 ¶ 2, and then see § 4 ¶ 1 - ¶ 4 – “this work, we use a voxel-based approach for controlling the size of the fluid-domain mesh near the surfaces of the immersed object. The voxels are considered as individual axis-aligned bounding-boxes (AABBs) that can be used to set the maximum mesh sizes for the tetrahedral fluid-domain mesh....A visualization of the boundary voxels used in one of our B-rep test models (torpedo) is shown on the left in Fig.6; this particular torpedo model has 734 boundary voxels. Since the Size Box will only constrain the maximum length of the tetrahedral elements that are fully inside the AABB of the boundary voxel, the dimension of Size Box should be larger than the element size near the immersed object...The tetrahedral elements, which are arbitrarily intersected with the immersed body, are sufficiently refined within each voxel. This locally refined non-boundary-fitted mesh is suitable for immersogeometric fluid-flow analysis” and see figure 6 – in other words Wang generates a hierarchical voxelization grid using boundary boxes [from a divided region around boundaries] and then uses said grid to mesh within each “voxel” such that the resulting mesh are “sufficiently refined” around the boundaries of the object).

Wang does not explicitly teach (emphasis in bold for portions not taught)
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points, in which a number of the plurality of first gene information points corresponds to a first set value related to a degree of division of the target region;
	deciding a plurality of first reference points on the boundary line for each of the plurality of first gene information point sets based on the plurality of first gene information points included in the first gene information point set;
	generating a plurality of first rectangular regions for each of the plurality of first gene information point sets, in which each of the plurality of first gene rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a second set value indicating a distance to the boundary line;
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second 2PATENTFujitsu Ref. No.: 17-00658 App. Ser. No.: 16/291,043 gene information points, in which a number of the plurality of second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;
	dividing the target region based on the plurality of first rectangular regions or the plurality of second rectangular regions generated according to the specified first gene information point set or second gene information point set;

Rivera teaches: 
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region to generate a plurality of first [segment] point sets, each of the plurality of first [segment] sets includes a plurality of first [segment] information points, in which a number of 10the plurality of first [segment] information points corresponds to a first set value related to a degree of division of the target region; (Rivera, § 2 provides that the model is applied to “objects with contours” wherein the control are defined by B-spline curves [the contours are an example of a boundary line] wherein this is “two-dimensional” [the regions on in the same plane]  - then see § 3 ¶ 1-3 – the contour, i.e. a boundary line, is broken down into segments and “are bounded by an oriented box” so that “all contours of the object will be covered by a set of boxes called elementary boxes”, e.g. figure 3 – in other words the system refers to information indicating the boundary line/contour in a region occupied by “objects”, divides the contour(s) into “segments” and for each segment fits a rectangle/”box” – see the remaining portions of § 3, in regards to the degree of division – see page § 2 ¶ 2 – the contour is broken into “n” segments wherein n is set based on a “minimum number of control points”, in other words the boundary line is divided into n segments [example of a degree of division] wherein each of these n-segments are then fit with an “elementary box”, e.g. see § 3 ¶ 1 – the “n” defines both the number of segments and the number of boxes – each of the segments contain “m” control/sampling points – e.g., see figure 4)

    PNG
    media_image3.png
    268
    429
    media_image3.png
    Greyscale

	deciding a plurality of first reference points on the boundary line for each of the plurality of first [segment] information point sets based on the plurality of first [segment] information points included in the first [segment] information point set; (Rivera, as cited above teaches this – the system decides on a number of segments which each contain reference points on the boundary line, e.g. see figure 4 – then see figures 2-3 – the system decides on reference points on the boundary line based on the “sampling points” and uses the reference points to fit the box for each segment, e.g. see the section “Elementary box” on page 4 – the “centroid” of each box is computed using the “simple average” of “r points” that were sampled [r being the reference points] wherein these are based on the “m” segment sampling points – the difference between the “r” and the “m” is that the “r” points are in a projected space, see § 3.1.2, in other words m-points are sampled, and then these points are projected into a new “ordinary system” as p reference points for fitting the box)

    PNG
    media_image4.png
    489
    788
    media_image4.png
    Greyscale

	15generating a plurality of first rectangular regions for each of the plurality of first [segment] information point sets, in which each of the plurality of first [segment]rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a 20second set value indicating a distance to the boundary line; (Rivera, see figure 3 above, also see figure 6 – two sides of the boxes contain the points on the boundary line, and two sides do not contain any points on the boundary line [e.g., the reference points] – see § 3.1.2  and see the section “Elementary box” on page 4, the boxes width is adjusted to have a distance from the boundary line wherein this is by a value set “by the segments of bigger dimension”, e.g. see figure 3, the width of the box around the line is set to the minimal widest value for all boxes, i.e. the system finds the “segment” of the biggest dimension and determines the width for all boxes from that segment

    PNG
    media_image5.png
    453
    546
    media_image5.png
    Greyscale

...
	and dividing the target region based on the plurality of first rectangular 15regions or the plurality of second rectangular regions generated according to the specified first [segment] information point set or second [segment] information point set. (Rivera, as cited above, e.g. figure 3 and figure 6 both teach this – the target region with the boundary line is divided into segments with associated boundary boxes, the claim recites that this limitation encompasses using the first set of rectangles/first set of information point sets by the use of the term “or”, also to clarify the above – Rivera teaches 2 techniques as shown in figure 6, one in which there is a “representation” with just “elementary boxes” and a second in which it is “multiresolution” – the claims encompass both of these embodiments wherein §3.1.1.2 teaches that “multiresolution” “allows us to merge pairs of segments and their respective boxes...”)


Rivera instead of the axis-aligned boundary boxes in the system of Wang would have produced more tightly fitting bounding boxes around complex geometries, i.e. the boundary boxes would have better fit the boundary, which would have resulted in a more “locally refined” mesh around the boundaries as when meshing inside the OBBs the mesh would have more closely conformed to the orientation of the boundary segment. 
For clarification, see Rivera figure 1 and page 2, col. 1, ¶ 3 “Envelopes such as spheres, isothetic boxes2 and ellipses do not necessarily optimize the time consumed in interference detection, because the minimum sphere enclosing a segment of a contour would contain more empty space than an ellipse covering the same segment...An oriented box might enclose a segment more tightly than an ellipse or a sphere (see Figure 1), because the orientation of the boxes is adapted to each segment of object contour” wherein footnote 2 teaches “Box of edges parallel bars to the coordinate system of the universe” [i.e. the isothetic boxes are an example 
In other words, using the OBB generation technique of Rivera in the system of Wang in place of the AABBs [axis-aligned boundary boxes] would have resulted in the final generated mesh better conforming to complex boundaries on the object as the mesh would have been locally oriented with the boundary. 

	Wang, as modified with Rivera does not explicitly teach using a genetic algorithm for fitting the OBBs, i.e. Wang and Rivera does not explicitly teach: 
to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points,
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;

Ramirez teaches:
to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points, (Ramirez, abstract, teaches a “a method for generating Oriented Bounding Boxes (OBB) using genetic algorithms (GA)” then see §2.2 – this is for a “OBB tree”, e.g. the hierarchical OBB structure of Rivera relied upon above (also see figure 3) – Ramirez modifies an algorithm similar to Rivera in order to use a “genetic algorithm” for fitting the OBBs, see § 2.3 for a general description, see §3 for the implementation, e.g. § 3.1 ¶ 1 “The oriented bounding boxes can be represented just specifying its orientation. Once the orientation is determined, the minimal bounding box that encloses the object can be easily computed....”, and then see §3.3 which teaches in part “...Once the rotation is applied, three new axes are obtained...which are the basis for creating an OBB. Now each point of the bounding box is projected into each of these axes in order to determine the major axis (the longest axis), see Figure 7, and the start/finish points of each in other words as taken in combination with Rivera it would have been obvious to apply a genetic algorithm for fitting the OBBs to each segment on the boundary line, wherein the genetic algorithm has chromosomes [example of a set in the point set] which are used to determine the “rotation” for “creating an OBB” for projecting the “bounding box” and calculating the “center” “as well as the length”, to clarify – each chromosome in the GA represents a rotation for the OBB which then is used, obviously, for determining the rotation for each segment of Rivera for fitting the “box” including calculating/deciding the boxes dimension based on the rotated points, e.g. figure 7)

    PNG
    media_image6.png
    146
    464
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    292
    466
    media_image7.png
    Greyscale

using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, wherein figure 4 and § 2.3 of Ramirez teaches that a GA is an iterative optimization algorithm, i.e. there is an initial population of chromosomes [gene point sets] for each segment to fit an OBB to that segment, wherein the GA iterates to “a new population” of points sets [including a second gene information point sets], i.e. “each generation of individuals, a new set of approximations is created by the individual selection process according to their fitness value in the problem domain...Each set of individuals is a generation, and a simple way of stopping the GA is by specifying a number of generations” (§ 2.3 of Ramirez), in regards to the first set value – the segments which indicate a degree of division from Rivera would obviously correspond to a number of “individuals” in each population [the “number of the plurality of second gene information points”] , in addition Ramirez also teaches that there are “N” as “the number of individuals”, e.g. table 2 shows that this is set to “100 individuals”)

    PNG
    media_image8.png
    396
    732
    media_image8.png
    Greyscale

	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera, which includes the second reference points, also see Ramirez § 3.3 as cited above – the sampling points of Rivera are projected into a coordinated system for creating the boxes wherein the projected sampling points are reference points on the boundary line in the projected space, Ramirez teaches performing a similar rejection as the gene information is the projection operator) 
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;  (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera – for the second set of regions, also see Ramirez §3.2 which teaches in part “Fitness function: the fitness function is used to compare individuals in order to determine which one is fittest. In our case we consider that the best oriented bounding box is the one which fits the object more tight...”, i.e. a second set of boxes/rectangles would have obviously been generated by the combination wherein they are “fit” to the segment points )
 	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs – also see § 3.2 of Ramirez, the “fitness” of each OBB is evaluated based on the “volume” such that a “lower volume means that the bounding box fits better the object”, i.e. the output of the GA is an optimal, specified gene information point that results in the best fitness for the OBB wherein this is based on an evaluation for the boxes/regions generated, e.g. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified with Rivera on a system for mesh generation for CFD which uses OBBs for mesh refinement around boundaries using  a “tree of oriented boxes” to fit a “contour” of “geometric objects” wherein this is based on “the covariance matrix” (Rivera, see at least the abstract, § 3, and the “Elementary box” section) with the teachings from Ramirez on using a genetic algorithm for fitting OBBs to object. The motivation to combine would have been that “The genetic algorithm proposed for generating oriented bounding boxes achieves better results than the covariance method. The volume of the resulting oriented bounding boxes is lower....” (Ramirez, § 5, ¶ 1) – in other words, Rivera’s OBBs are more tightly fitting, i.e. the volume “is lower”

Regarding Claim 2
Ramirez, as taken in combination with Rivera, teaches:
	The non-transitory computer-readable recording medium according to claim 1, wherein 20in the deciding the plurality of first reference points, a boundary point closest to a first gene information point among a plurality of boundary points set in advance on the boundary line is decided as a first reference point corresponding to the first gene information point. (Ramirez, as taken in combination above, teaches fitting OBBs using a genetic algorithm to a “contour” the genetic algorithm chromosomes [gene information point], e.g. figures 5 and 6 and § 3.1 of Ramirez, teaches that the chromosome uses an “x, y, z” vector [first gene information point] and a value “w” which is the rotation around this x/y/z point, e.g. see figure 7 of Ramirez- then see figure 4 of Rivera, it would have been obvious that the chromosome vector [example of a first gene information point] is closest to one of the boundary points and that the boundary point is then decided as the first reference point, e.g. the x/y/z would have obviously been at/near a boundary point, and a “box” of points around the x/y/z point is “rotated” based on the “w”, i.e. the boundary points are decided as the reference points by this rotation using the genetic algorithm [corresponding to the gene information point], e.g. Ramirez’s figure 7 shows that the gene information point [the x/y/z point in the chromosome] is at a data point [e.g., the boundary point], and then this point is used as the first reference point for a rotation [when w is applied for the rotation])

    PNG
    media_image9.png
    385
    594
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    284
    477
    media_image10.png
    Greyscale


25Regarding Claim 3
Rivera, as taken in combination with Ramirez above, teaches:
The non-transitory computer-readable recording medium according to claim 2, wherein in the generating the plurality of first rectangular regions, a first rectangular region is generated, the first rectangular region including two first reference points adjacent to each other when the plurality of first reference 30points are arranged based on coordinate value of a first axis of a plane and including all of first boundary points set between the two first reference points on the boundary line, (Rivera, figure 3 and figure 4, as well as the other citations above – Rivera, as cited above, teaches that when generating the rectangular regions, i.e. the oriented bounding boxes, the regions include a plurality of reference points that are adjacent to each other in both the original coordinate system and the reference coordinate system – in both of these coordinate systems the reference points are arranged based on coordinate values of both a first and second axis of the plane [they are coordinate system] and they include all of the boundary points between the two reference points [e.g. figure 4, it’s a rectangle that surrounds all of the boundary points in both coordinate systems, e.g. figure 6] wherein there is a second axis that is perpendicular to the first axis [e.g., figure 4])
when a difference in coordinate value of a second axis perpendicular to the first axis between the two first reference points is equal to or smaller than a given value, and (Rivera teaches this – there is an obvious difference in coordinate values for each point for both the e1 [first axis] and e2 [second axis] (fig. 4), and the difference between the points is less than the given value of the width of the box which is given as one of the “dimensions” of the box (page 4, col. 1, ¶ 2)
a difference in coordinate value of the second 5axis between a first boundary point and another adjacent boundary point is equal to or smaller than the given value for all of the first boundary points set between the two first reference points on the boundary line.(Rivera teaches this – there is an obvious difference in coordinate values for each point for both the e1 [first axis] and e2 [second axis] (fig. 4), and the difference between the points is less than the given value of the width of the box which is given as one of the “dimensions” of the box (page 4, col. 1, ¶ 2), and obviously this includes that all of the boundary points between the first two are also less than the width of the box)

    PNG
    media_image11.png
    720
    565
    media_image11.png
    Greyscale

    PNG
    media_image10.png
    284
    477
    media_image10.png
    Greyscale

54Fujitsu Ref. No.: 17-00658

25Regarding Claim 5
Rivera, as taken in combination with Ramirez above, teaches:
The non-transitory computer-readable recording medium according to claim 2, wherein  when there are boundary points not included in any of the generated first rectangular regions after the generation of the first rectangular regions based on the plurality of first 30reference points, one of the boundary points not included in any of the first 55Fujitsu Ref. No.: 17-00658 rectangular regions is set as an additional reference point to generate a new first rectangular region based on the additional reference point. (Rivera, as cited above teaches this – the boxes are obviously iteratively generated, i.e. for “each segment” a box is generated/the segment is “bounded by an oriented box” as part of constructing a “tree of oriented boxes” (§ 3 of Rivera) – i.e. the system generates a first rectangular region for the first boundary/reference points, then a second, then a third, and so on until all the boundary points are inside of the rectangular regions)

Regarding Claim 6
Rivera teaches: 
	The non-transitory computer-readable recording medium according to 5claim 1, further comprising:
merging two of the plurality of first rectangular regions into one rectangular region when a deviation between opposite sides of the two of the plurality of first rectangular regions including a specific first reference point shared by adjacent first 10rectangular regions is equal to or smaller than a given value in the adjacent first rectangular regions. (Rivera, § 3.1.1.2 teaches “merge pairs of segments and their respective boxes”, i.e. merging two of the regions into one region wherein this merges adjacent boxes [sharing a reference point between the boxes, as they are adjacent], e.g. see figure 5, wherein this includes the “Increment” for when the when the contour has “roughness” [example of deviation between opposite sides] the width of the box is increased, and when there is no “roughness” no such adjustment is made, i.e. two of the boxes may be merged wherein, as depicted in figure 5, this is when there is no “roughness” – the system detects that there is low roughness/deviation below a threshold between opposite sides as shown in figure 5, then merges these boxes into a super box)

    PNG
    media_image12.png
    199
    113
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    458
    451
    media_image13.png
    Greyscale


Regarding Claim 7
Rivera, as taken in combination with Ramirez, teaches: 
	The non-transitory computer-readable recording medium according to claim 1, the program causing the computer to execute the process further 15comprising generating an outer rectangular region containing one or a plurality of rectangular regions of the plurality of first rectangular regions or the plurality of second rectangular regions generated according to the specified first gene information point set or second gene information point set. (Rivera, figure 3 as cited above teaches that this a hierarchal structure wherein as per § 3 multiple “In order to construct a binary tree of oriented boxes, each pair of adjacent elementary boxes, denoted by in other words it is obvious that the combined system would have generated super boxes [example of an outer rectangular region] containing at least one of the rectangular regions, and as taken in combination it would have been obvious to do this while also using the GA such as for each iteration)

Regarding Claim 8
Rivera, as taken in combination with Ramirez, teaches: 
	The non-transitory computer-readable recording medium according to claim 1, the program causing the computer to execute the process further comprising:
	rotating the boundary line by a given angle; (Rivera as cited above teaches that the “contour”, e.g. as shown in figure 3 and figure 6 and see § 2 teaches that the “contour” is generated by “control points” which then “generate segments of the curve” where, in “Each segment is defined geometrically” and that the b-spline is “periodic”, then see page 6 section “Examples of results in animations” – it would have been obvious that animating the object, e.g. animating the contour, would have included rotations of the boundary line, this is an obvious component of “computer animation”, e.g. see figure 9 for “two frames of an animated sequence” – it would have been obvious to program/setup an “animation” to rotate the contour in each “frame” by a given angle )
	and executing, based on the rotated boundary line, the referring, the deciding the plurality of first reference points, the generating the plurality of first rectangular regions, the using the genetic algorithm to generate the plurality of second gene information point sets, the deciding the plurality of second reference points, and the generating the plurality of second rectangular regions  (Rivera, as cited above, e.g. see page 6 section “Examples of results in animations” – the system is applied to animated objects, e.g. § 6 ¶ 2 “Better saying, our method is efficient and robust for two-dimensional animations in real time.” – it also would have been obvious to repeat the process for every animation frame with a rotation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on a system for CFD simulations using bounding boxes with the teachings from Rivera on animating the object being simulated. The motivation to combine would have been that animating Wang’s object being simulated would have enabled the system to simulate more realistic conditions, e.g. such as animating the motion of the wheels for the “semi-trailer truck” in Wang figure 1 and figure 6 and figure 16 – in other words, Rivera’s animation would have enabled Wang to more closely simulate real-world conditions for the CFD simulation such as motion/rotations. 


Regarding Claim 9
Ramirez, as taken in combination with Rivera, teaches: 
	The non-transitory computer-readable recording medium according to claim 8, wherein the rotating and the executing are repeated, and in the using the genetic algorithm to generate the plurality of second gene information point sets after the rotating the boundary line from a first rotation angle to a second rotation angle, a first gene information point set or a second gene information point set selected from the plurality of first gene information point sets or the plurality of second gene information point sets generated at the first rotation angle based on an evaluation value is included in the second gene information point set after the rotation to the second rotation angle. (Ramirez, as taken in combination with Rivera, teaches this – see figure 4 of Ramirez, the “genetic algorithm” starts with an “initial population” and generates a new population from this, i.e. it would have been obvious to generate a new population/new first gene point set and to include this gene in the “new population” that is subsequently generated, e.g. see # 4 in § 2.3 – some other the original population is kept in the new population space, e.g. the “better candidates”, also it would have been obvious to retain some of the population from the first rotation when repeating the algorithm for the second rotation as the individuals would obviously have been near optimal, the claim encompasses both of these embodiments – in regards to repeating the rotating and executing – this is part of the animation, i.e. animating by repeating the rotation and the execution)
15
Regarding Claim 10.
Wang teaches: 
A divided region generating apparatus comprising:(Wang, abstract, teaches a system for “creating shape conforming meshes” for “CFD” simulations [simulations to compute the dynamics, including the movement, of fluids] for “flow over complex objects” such as with “complicated geometries” and then see § 4 ¶ 1 - ¶ 4 – “this work, we use a voxel-based approach for controlling the size of the fluid-domain mesh near the surfaces of the immersed object. The voxels are considered as individual axis-aligned bounding-boxes (AABBs) that can be used to set the maximum mesh sizes for the tetrahedral fluid-domain mesh”, and see the other in summary Wang generates a hierarchical voxelization grid using boundary boxes [from a divided region around boundaries] and then uses said grid to mesh within each “voxel” such that the resulting mesh are “sufficiently refined” around the boundaries of the object, e.g. see Wang figure 15 which shows an example – the bounding box is used to determine the “inner refinement zone” and the “outer refinement zone”, along with the meshes generated within each of these zones)
	a memory that stores boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region on a plane in the target region; (Wang, see page 191, ¶ 2-4 – the “boundary of solid models” is “used for storing” [i.e. the model is stored as boundary information of the object, this includes regions around the object [including the another region on a plane])
	and a processor coupled to the memory and that executes a process including: (Wang, as cited above, teaches this is for “computations fluid dynamics”, i.e. it uses a computer)
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region ... (Wang, as cited above and below, teaches using “axis-aligned bounding boxes” to divide along the boundary line of an object, e.g. see figure 4 – the boundary line of a region is indicated (e.g., the boundary line is on the right-hand side) wherein “First, the bounding box of a trim curve is checked whether it is fully inside or outside of the domain of a sub-cell, which is then used to exclude curve segments that are completely outside.” [i.e., a sub-cell/region in the target region is identified based on which region has a boundary line, and regions without the boundary line are excluded to “exclude curve segments that are completely outside])

    PNG
    media_image2.png
    610
    872
    media_image2.png
    Greyscale

...
dividing the target region based on the plurality of ... rectangular regions (Wang, as cited above and below shows this – e.g., see figure 4 – the target region is divided based on the boundary boxes [rectangular regions])
and generating a hierarchical grid representing the divided target region to analyze a movement of fluid (Wang, abstract, teaches a system for “creating shape conforming meshes” for “CFD” simulations [simulations to compute the dynamics, including the movement, of fluids] for “flow over complex objects” such as with “complicated geometries” then see § 1 ¶ 3-6 “We have also developed a mesh refinement technique that uses a hierarchical voxelization [example of a hierarchical grid] of the immersed model to generate an analysis-suitable fluid  We make use of this hierarchical voxelization to set the size parameters of the fluid-domain mesh generation algorithm. This method produces a mesh that has sufficiently small elements close to the immersed object boundary, while producing an overall fluid-domain mesh with fewer elements.” and for more details see figure 4 and see § 3.3 ¶ 2, and then see § 4 ¶ 1 - ¶ 4 – “this work, we use a voxel-based approach for controlling the size of the fluid-domain mesh near the surfaces of the immersed object. The voxels are considered as individual axis-aligned bounding-boxes (AABBs) that can be used to set the maximum mesh sizes for the tetrahedral fluid-domain mesh....A visualization of the boundary voxels used in one of our B-rep test models (torpedo) is shown on the left in Fig.6; this particular torpedo model has 734 boundary voxels. Since the Size Box will only constrain the maximum length of the tetrahedral elements that are fully inside the AABB of the boundary voxel, the dimension of Size Box should be larger than the element size near the immersed object...The tetrahedral elements, which are arbitrarily intersected with the immersed body, are sufficiently refined within each voxel. This locally refined non-boundary-fitted mesh is suitable for immersogeometric fluid-flow analysis” and see figure 6 – in other words Wang generates a hierarchical voxelization grid using boundary boxes [from a divided region around boundaries] and then uses said grid to mesh within each “voxel” such that the resulting mesh are “sufficiently refined” around the boundaries of the object).

Wang does not explicitly teach (emphasis in bold for portions not taught)
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points, in which a number of the plurality of first gene information points corresponds to a first set value related to a degree of division of the target region;
	deciding a plurality of first reference points on the boundary line for each of the plurality of first gene information point sets based on the plurality of first gene information points included in the first gene information point set;
	generating a plurality of first rectangular regions for each of the plurality of first gene information point sets, in which each of the plurality of first gene rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a second set value indicating a distance to the boundary line;
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second 2PATENTFujitsu Ref. No.: 17-00658 App. Ser. No.: 16/291,043 gene information points, in which a number of the plurality of second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;
	dividing the target region based on the plurality of first rectangular regions or the plurality of second rectangular regions generated according to the specified first gene information point set or second gene information point set;

Rivera teaches: 
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region to generate a plurality of first [segment] point sets, each of the plurality of first [segment] sets includes a plurality of first [segment] information points, in which a number of 10the plurality of first [segment] information points corresponds to a first set value related to a degree of division of the target region; (Rivera, § 2 provides that the model is applied to “objects with contours” wherein the control are defined by B-spline curves [the contours are an example of a boundary line] wherein this is “two-dimensional” [the regions on in the same plane]  - then see § 3 ¶ 1-3 – the contour, i.e. a boundary line, is broken down into segments and “are bounded by an oriented box” so that “all contours of the object will be covered by a set of boxes called elementary boxes”, e.g. figure 3 – in other words the system refers to information indicating the boundary line/contour in a region occupied by “objects”, divides the contour(s) into “segments” and for each segment fits a rectangle/”box” – see the remaining portions of § 3, in regards to the degree of division – see page § 2 ¶ 2 – the contour is broken into “n” segments wherein n is set based on a “minimum number of control points”, in other words the boundary line is divided into n segments [example of a degree of division] wherein each of these n-segments are then fit with an “elementary box”, e.g. see § 3 ¶ 1 – the “n” defines both the number of segments and the number of boxes – each of the segments contain “m” control/sampling points – e.g., see figure 4)

    PNG
    media_image3.png
    268
    429
    media_image3.png
    Greyscale

	deciding a plurality of first reference points on the boundary line for each of the plurality of first [segment] information point sets based on the plurality of first [segment] information points included in the first [segment] information point set; (Rivera, as cited above teaches this – the system decides on a number of segments which each contain reference points on the boundary line, e.g. see figure 4 – then see figures 2-3 – the system decides on reference points on the boundary line based on the “sampling points” and uses the reference points to fit the box for each segment, e.g. see the section “Elementary box” on page 4 – the “centroid” of each box is computed using the “simple average” of “r points” that were sampled [r being the reference points] wherein these are based on the “m” segment sampling points – the difference between the “r” and the “m” is that the “r” points are in a projected space, see § 3.1.2, in other words m-points are sampled, and then these points are projected into a new “ordinary system” as p reference points for fitting the box)

    PNG
    media_image4.png
    489
    788
    media_image4.png
    Greyscale

	15generating a plurality of first rectangular regions for each of the plurality of first [segment] information point sets, in which each of the plurality of first [segment]rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a 20second set value indicating a distance to the boundary line; (Rivera, see figure 3 above, also see figure 6 – two sides of the boxes contain the points on the boundary line, and two sides do not contain any points on the boundary line [e.g., the reference points] – see § 3.1.2  and see the section “Elementary box” on page 4, the boxes width is adjusted to have a distance from the boundary line wherein this is by a value set “by the segments of bigger dimension”, e.g. see figure 3, the width of the box around the line is set to the minimal widest value for all boxes, i.e. the system finds the “segment” of the biggest dimension and determines the width for all boxes from that segment

    PNG
    media_image5.png
    453
    546
    media_image5.png
    Greyscale

...
	and dividing the target region based on the plurality of first rectangular 15regions or the plurality of second rectangular regions generated according to the specified first [segment] information point set or second [segment] information point set. (Rivera, as cited above, e.g. figure 3 and figure 6 both teach this – the target region with the boundary line is divided into segments with associated boundary boxes, the claim recites that this limitation encompasses using the first set of rectangles/first set of information point sets by the use of the term “or”, also to clarify the above – Rivera teaches 2 techniques as shown in figure 6, one in which there is a “representation” with just “elementary boxes” and a second in which it is “multiresolution” – the claims encompass both of these embodiments wherein §3.1.1.2 teaches that “multiresolution” “allows us to merge pairs of segments and their respective boxes...”)


Rivera instead of the axis-aligned boundary boxes in the system of Wang would have produced more tightly fitting bounding boxes around complex geometries, i.e. the boundary boxes would have better fit the boundary, which would have resulted in a more “locally refined” mesh around the boundaries as when meshing inside the OBBs the mesh would have more closely conformed to the orientation of the boundary segment. 
For clarification, see Rivera figure 1 and page 2, col. 1, ¶ 3 “Envelopes such as spheres, isothetic boxes2 and ellipses do not necessarily optimize the time consumed in interference detection, because the minimum sphere enclosing a segment of a contour would contain more empty space than an ellipse covering the same segment...An oriented box might enclose a segment more tightly than an ellipse or a sphere (see Figure 1), because the orientation of the boxes is adapted to each segment of object contour” wherein footnote 2 teaches “Box of edges parallel bars to the coordinate system of the universe” [i.e. the isothetic boxes are an example 
In other words, using the OBB generation technique of Rivera in the system of Wang in place of the AABBs [axis-aligned boundary boxes] would have resulted in the final generated mesh better conforming to complex boundaries on the object as the mesh would have been locally oriented with the boundary. 

	Wang, as modified with Rivera does not explicitly teach using a genetic algorithm for fitting the OBBs, i.e. Wang and Rivera does not explicitly teach: 
to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points,
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;

Ramirez teaches:
to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points, (Ramirez, abstract, teaches a “a method for generating Oriented Bounding Boxes (OBB) using genetic algorithms (GA)” then see §2.2 – this is for a “OBB tree”, e.g. the hierarchical OBB structure of Rivera relied upon above (also see figure 3) – Ramirez modifies an algorithm similar to Rivera in order to use a “genetic algorithm” for fitting the OBBs, see § 2.3 for a general description, see §3 for the implementation, e.g. § 3.1 ¶ 1 “The oriented bounding boxes can be represented just specifying its orientation. Once the orientation is determined, the minimal bounding box that encloses the object can be easily computed....”, and then see §3.3 which teaches in part “...Once the rotation is applied, three new axes are obtained...which are the basis for creating an OBB. Now each point of the bounding box is projected into each of these axes in order to determine the major axis (the longest axis), see Figure 7, and the start/finish points of each in other words as taken in combination with Rivera it would have been obvious to apply a genetic algorithm for fitting the OBBs to each segment on the boundary line, wherein the genetic algorithm has chromosomes [example of a set in the point set] which are used to determine the “rotation” for “creating an OBB” for projecting the “bounding box” and calculating the “center” “as well as the length”, to clarify – each chromosome in the GA represents a rotation for the OBB which then is used, obviously, for determining the rotation for each segment of Rivera for fitting the “box” including calculating/deciding the boxes dimension based on the rotated points, e.g. figure 7)

    PNG
    media_image6.png
    146
    464
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    292
    466
    media_image7.png
    Greyscale

using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, wherein figure 4 and § 2.3 of Ramirez teaches that a GA is an iterative optimization algorithm, i.e. there is an initial population of chromosomes [gene point sets] for each segment to fit an OBB to that segment, wherein the GA iterates to “a new population” of points sets [including a second gene information point sets], i.e. “each generation of individuals, a new set of approximations is created by the individual selection process according to their fitness value in the problem domain...Each set of individuals is a generation, and a simple way of stopping the GA is by specifying a number of generations” (§ 2.3 of Ramirez), in regards to the first set value – the segments which indicate a degree of division from Rivera would obviously correspond to a number of “individuals” in each population [the “number of the plurality of second gene information points”] , in addition Ramirez also teaches that there are “N” as “the number of individuals”, e.g. table 2 shows that this is set to “100 individuals”)

    PNG
    media_image8.png
    396
    732
    media_image8.png
    Greyscale

	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera, which includes the second reference points, also see Ramirez § 3.3 as cited above – the sampling points of Rivera are projected into a coordinated system for creating the boxes wherein the projected sampling points are reference points on the boundary line in the projected space, Ramirez teaches performing a similar rejection as the gene information is the projection operator) 
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;  (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera – for the second set of regions, also see Ramirez §3.2 which teaches in part “Fitness function: the fitness function is used to compare individuals in order to determine which one is fittest. In our case we consider that the best oriented bounding box is the one which fits the object more tight...”, i.e. a second set of boxes/rectangles would have obviously been generated by the combination wherein they are “fit” to the segment points )
 	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs – also see § 3.2 of Ramirez, the “fitness” of each OBB is evaluated based on the “volume” such that a “lower volume means that the bounding box fits better the object”, i.e. the output of the GA is an optimal, specified gene information point that results in the best fitness for the OBB wherein this is based on an evaluation for the boxes/regions generated, e.g. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified with Rivera on a system for mesh generation for CFD which uses OBBs for mesh refinement around boundaries using  a “tree of oriented boxes” to fit a “contour” of “geometric objects” wherein this is based on “the covariance matrix” (Rivera, see at least the abstract, § 3, and the “Elementary box” section) with the teachings from Ramirez on using a genetic algorithm for fitting OBBs to object. The motivation to combine would have been that “The genetic algorithm proposed for generating oriented bounding boxes achieves better results than the covariance method. The volume of the resulting oriented bounding boxes is lower....” (Ramirez, § 5, ¶ 1) – in other words, Rivera’s OBBs are more tightly fitting, i.e. the volume “is lower”


Regarding Claim 11.
Wang teaches: 
	A divided region generating method analyzing temporal variation of physical properties on a target object, the method comprising: (Wang, abstract, teaches a system for “creating shape conforming meshes” for “CFD” simulations [simulations to compute the dynamics, including the movement, of fluids] for “flow over complex objects” such as with “complicated in summary Wang generates a hierarchical voxelization grid using boundary boxes [from a divided region around boundaries] and then uses said grid to mesh within each “voxel” such that the resulting mesh are “sufficiently refined” around the boundaries of the object, e.g. see Wang figure 15 which shows an example – the bounding box is used to determine the “inner refinement zone” and the “outer refinement zone”, along with the meshes generated within each of these zones – in regards to time see figure 16 which provides an example of a “time-average velocity” for the simulation)
	storing, in a memory, boundary information indicating a boundary line of a region occupied by the target object arranged in a target region and another 5region on a plane in the target region;(Wang, see page 191, ¶ 2-4 – the “boundary of solid models” is “used for storing” [i.e. the model is stored as boundary information of the object, this includes regions around the object [including the another region on a plane])
	referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region ... (Wang, as cited above and below, teaches using “axis-aligned bounding boxes” to divide along the boundary line of an object, e.g. see figure 4 – the boundary line of a region is indicated (e.g., the boundary line is on the right-hand side) wherein “First, the bounding box of a trim curve is checked whether it is fully inside or outside of the 

    PNG
    media_image2.png
    610
    872
    media_image2.png
    Greyscale

...
dividing the target region based on the plurality of ... rectangular regions (Wang, as cited above and below shows this – e.g., see figure 4 – the target region is divided based on the boundary boxes [rectangular regions])
and generating a hierarchical grid representing the divided target region to analyze a movement of fluid (Wang, abstract, teaches a system for “creating shape conforming meshes”  We make use of this hierarchical voxelization to set the size parameters of the fluid-domain mesh generation algorithm. This method produces a mesh that has sufficiently small elements close to the immersed object boundary, while producing an overall fluid-domain mesh with fewer elements.” and for more details see figure 4 and see § 3.3 ¶ 2, and then see § 4 ¶ 1 - ¶ 4 – “this work, we use a voxel-based approach for controlling the size of the fluid-domain mesh near the surfaces of the immersed object. The voxels are considered as individual axis-aligned bounding-boxes (AABBs) that can be used to set the maximum mesh sizes for the tetrahedral fluid-domain mesh....A visualization of the boundary voxels used in one of our B-rep test models (torpedo) is shown on the left in Fig.6; this particular torpedo model has 734 boundary voxels. Since the Size Box will only constrain the maximum length of the tetrahedral elements that are fully inside the AABB of the boundary voxel, the dimension of Size Box should be larger than the element size near the immersed object...The tetrahedral elements, which are arbitrarily intersected with the immersed body, are sufficiently refined within each voxel. This locally refined non-boundary-in other words Wang generates a hierarchical voxelization grid using boundary boxes [from a divided region around boundaries] and then uses said grid to mesh within each “voxel” such that the resulting mesh are “sufficiently refined” around the boundaries of the object).

Wang does not explicitly teach (emphasis in bold for portions not taught)
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points, in which a number of the plurality of first gene information points corresponds to a first set value related to a degree of division of the target region;
	deciding a plurality of first reference points on the boundary line for each of the plurality of first gene information point sets based on the plurality of first gene information points included in the first gene information point set;
	generating a plurality of first rectangular regions for each of the plurality of first gene information point sets, in which each of the plurality of first gene rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a second set value indicating a distance to the boundary line;
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second 2PATENTFujitsu Ref. No.: 17-00658 App. Ser. No.: 16/291,043 gene information points, in which a number of the plurality of second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;
	dividing the target region based on the plurality of first rectangular regions or the plurality of second rectangular regions generated according to the specified first gene information point set or second gene information point set;

Rivera teaches: 
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region not occupied by the object but within the target region to generate a plurality of first [segment] point sets, each of the plurality of first [segment] sets includes a plurality of first [segment] information points, in which a number of 10the plurality of first [segment] information points corresponds to a first set value related to a degree of division of the target region; (Rivera, § 2 provides that the model is applied to “objects with contours” wherein the control are defined by B-spline curves [the contours are an example of a boundary line] wherein this is “two-dimensional” [the regions on in the same plane]  - then see § 3 ¶ 1-3 – the contour, i.e. a boundary line, is broken down into segments and “are bounded by an oriented box” so that “all contours of the object will be covered by a set of boxes called elementary boxes”, e.g. figure 3 – in other words the system refers to information indicating the boundary line/contour in a region occupied by “objects”, divides the contour(s) into “segments” and for each segment fits a rectangle/”box” – see the remaining portions of § 3, in regards to the degree of division – see page § 2 ¶ 2 – the contour is broken into “n” segments wherein n is set based on a “minimum number of control points”, in other words the boundary line is divided into n segments [example of a degree of division] wherein each of these n-segments are then fit with an “elementary box”, e.g. see § 3 ¶ 1 – the “n” defines both the number of segments and the number of boxes – each of the segments contain “m” control/sampling points – e.g., see figure 4)

    PNG
    media_image3.png
    268
    429
    media_image3.png
    Greyscale

	deciding a plurality of first reference points on the boundary line for each of the plurality of first [segment] information point sets based on the plurality of first [segment] information points included in the first [segment] information point set; (Rivera, as cited above teaches this – the system decides on a number of segments which each contain reference points on the boundary line, e.g. see figure 4 – then see figures 2-3 – the system decides on reference points on the boundary line based on the “sampling points” and uses the reference points to fit the box for each segment, e.g. see the section “Elementary box” on page 4 – the “centroid” of each box is computed using the “simple average” of “r points” that were sampled [r being the reference points] wherein these are based on the “m” segment sampling points – the difference between the “r” and the “m” is that the “r” points are in a projected space, see § 3.1.2, in other words m-points are sampled, and then these points are projected into a new “ordinary system” as p reference points for fitting the box)

    PNG
    media_image4.png
    489
    788
    media_image4.png
    Greyscale

	15generating a plurality of first rectangular regions for each of the plurality of first [segment] information point sets, in which each of the plurality of first [segment]rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a 20second set value indicating a distance to the boundary line; (Rivera, see figure 3 above, also see figure 6 – two sides of the boxes contain the points on the boundary line, and two sides do not contain any points on the boundary line [e.g., the reference points] – see § 3.1.2  and see the section “Elementary box” on page 4, the boxes width is adjusted to have a distance from the boundary line wherein this is by a value set “by the segments of bigger dimension”, e.g. see figure 3, the width of the box around the line is set to the minimal widest value for all boxes, i.e. the system finds the “segment” of the biggest dimension and determines the width for all boxes from that segment

    PNG
    media_image5.png
    453
    546
    media_image5.png
    Greyscale

...
	and dividing the target region based on the plurality of first rectangular 15regions or the plurality of second rectangular regions generated according to the specified first [segment] information point set or second [segment] information point set. (Rivera, as cited above, e.g. figure 3 and figure 6 both teach this – the target region with the boundary line is divided into segments with associated boundary boxes, the claim recites that this limitation encompasses using the first set of rectangles/first set of information point sets by the use of the term “or”, also to clarify the above – Rivera teaches 2 techniques as shown in figure 6, one in which there is a “representation” with just “elementary boxes” and a second in which it is “multiresolution” – the claims encompass both of these embodiments wherein §3.1.1.2 teaches that “multiresolution” “allows us to merge pairs of segments and their respective boxes...”)


Rivera instead of the axis-aligned boundary boxes in the system of Wang would have produced more tightly fitting bounding boxes around complex geometries, i.e. the boundary boxes would have better fit the boundary, which would have resulted in a more “locally refined” mesh around the boundaries as when meshing inside the OBBs the mesh would have more closely conformed to the orientation of the boundary segment. 
For clarification, see Rivera figure 1 and page 2, col. 1, ¶ 3 “Envelopes such as spheres, isothetic boxes2 and ellipses do not necessarily optimize the time consumed in interference detection, because the minimum sphere enclosing a segment of a contour would contain more empty space than an ellipse covering the same segment...An oriented box might enclose a segment more tightly than an ellipse or a sphere (see Figure 1), because the orientation of the boxes is adapted to each segment of object contour” wherein footnote 2 teaches “Box of edges parallel bars to the coordinate system of the universe” [i.e. the isothetic boxes are an example 
In other words, using the OBB generation technique of Rivera in the system of Wang in place of the AABBs [axis-aligned boundary boxes] would have resulted in the final generated mesh better conforming to complex boundaries on the object as the mesh would have been locally oriented with the boundary. 

	Wang, as modified with Rivera does not explicitly teach using a genetic algorithm for fitting the OBBs, i.e. Wang and Rivera does not explicitly teach: 
to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points,
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;

Ramirez teaches:
to generate a plurality of first gene information point sets, each of the plurality of first gene information sets includes a plurality of first gene information points, (Ramirez, abstract, teaches a “a method for generating Oriented Bounding Boxes (OBB) using genetic algorithms (GA)” then see §2.2 – this is for a “OBB tree”, e.g. the hierarchical OBB structure of Rivera relied upon above (also see figure 3) – Ramirez modifies an algorithm similar to Rivera in order to use a “genetic algorithm” for fitting the OBBs, see § 2.3 for a general description, see §3 for the implementation, e.g. § 3.1 ¶ 1 “The oriented bounding boxes can be represented just specifying its orientation. Once the orientation is determined, the minimal bounding box that encloses the object can be easily computed....”, and then see §3.3 which teaches in part “...Once the rotation is applied, three new axes are obtained...which are the basis for creating an OBB. Now each point of the bounding box is projected into each of these axes in order to determine the major axis (the longest axis), see Figure 7, and the start/finish points of each in other words as taken in combination with Rivera it would have been obvious to apply a genetic algorithm for fitting the OBBs to each segment on the boundary line, wherein the genetic algorithm has chromosomes [example of a set in the point set] which are used to determine the “rotation” for “creating an OBB” for projecting the “bounding box” and calculating the “center” “as well as the length”, to clarify – each chromosome in the GA represents a rotation for the OBB which then is used, obviously, for determining the rotation for each segment of Rivera for fitting the “box” including calculating/deciding the boxes dimension based on the rotated points, e.g. figure 7)

    PNG
    media_image6.png
    146
    464
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    292
    466
    media_image7.png
    Greyscale

using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, wherein figure 4 and § 2.3 of Ramirez teaches that a GA is an iterative optimization algorithm, i.e. there is an initial population of chromosomes [gene point sets] for each segment to fit an OBB to that segment, wherein the GA iterates to “a new population” of points sets [including a second gene information point sets], i.e. “each generation of individuals, a new set of approximations is created by the individual selection process according to their fitness value in the problem domain...Each set of individuals is a generation, and a simple way of stopping the GA is by specifying a number of generations” (§ 2.3 of Ramirez), in regards to the first set value – the segments which indicate a degree of division from Rivera would obviously correspond to a number of “individuals” in each population [the “number of the plurality of second gene information points”] , in addition Ramirez also teaches that there are “N” as “the number of individuals”, e.g. table 2 shows that this is set to “100 individuals”)

    PNG
    media_image8.png
    396
    732
    media_image8.png
    Greyscale

	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera, which includes the second reference points, also see Ramirez § 3.3 as cited above – the sampling points of Rivera are projected into a coordinated system for creating the boxes wherein the projected sampling points are reference points on the boundary line in the projected space, Ramirez teaches performing a similar rejection as the gene information is the projection operator) 
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;  (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera – for the second set of regions, also see Ramirez §3.2 which teaches in part “Fitness function: the fitness function is used to compare individuals in order to determine which one is fittest. In our case we consider that the best oriented bounding box is the one which fits the object more tight...”, i.e. a second set of boxes/rectangles would have obviously been generated by the combination wherein they are “fit” to the segment points )
 	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs – also see § 3.2 of Ramirez, the “fitness” of each OBB is evaluated based on the “volume” such that a “lower volume means that the bounding box fits better the object”, i.e. the output of the GA is an optimal, specified gene information point that results in the best fitness for the OBB wherein this is based on an evaluation for the boxes/regions generated, e.g. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified with Rivera on a system for mesh generation for CFD which uses OBBs for mesh refinement around boundaries using  a “tree of oriented boxes” to fit a “contour” of “geometric objects” wherein this is based on “the covariance matrix” (Rivera, see at least the abstract, § 3, and the “Elementary box” section) with the teachings from Ramirez on using a genetic algorithm for fitting OBBs to object. The motivation to combine would have been that “The genetic algorithm proposed for generating oriented bounding boxes achieves better results than the covariance method. The volume of the resulting oriented bounding boxes is lower....” (Ramirez, § 5, ¶ 1) – in other words, Rivera’s OBBs are more tightly fitting, i.e. the volume “is lower”

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Rapid B-rep model preprocessing for immersogeometric analysis using analytic surfaces”, 2017 in view of Rivera et al., “Oriented Bounding Boxes Using Multiresolution Contours for Fast Interference Detection of Arbitrary Geometry Objects”, 2016, and in further view of Ramirez et al., “Optimizing Collision Detection based on OBB Trees Generated with Genetic Algorithm”, 2009 in further view of Doerr et al., “Detecting structural breaks in time series via genetic algorithms”, 2017

Regarding Claim 4
Rivera, as taken in combination with Ramirez above, teaches:
	The non-transitory computer-readable recording medium according to 10claim 3, wherein in the generating the plurality of first rectangular regions, boundary points are set as search targets in ascending order of distance from a first reference point as a starting point based on the coordinate value of the first axis to perform a search in a positive or negative direction of the first axis from the 15first reference point, (Rivera, page 2, col. 2, “The orientations of the boxes are computed by sampling the respective bounded contour segments.”, e.g. see figure 4- the boundary points are sampled, i.e. the system searches the boundary points inside of each segment/box, and then selects a subset of the points such that they are “uniformly sampled” (page 4, col. 1, section “Adaptation”), i.e. the system searches all of the boundary points to find “m” points that are “uniform” and samples these boundary points for use as reference points after the rotation – the “uniformly sampled” would have obviously been that the points are searched in an ascending order of distance from a first point p0 -to pr based on the coordinate value of the first axis to perform the search, in other words the system searches for and selects p0 and then searches for and selects the remaining sampled points to ensure that they are “uniformly sampled” on the segment “fin” – as the points are both in the original coordinate system and the rotated coordinate system [i.e. boundary points in the original coordinate system, and then sampled and rotated to create the reference points] this would obviously include that the first selected reference point is used as a starting point) and a first rectangular region is generated, the first rectangular region including the first reference point and including second boundary points between the first reference point and a boundary point as a search target,(Rivera, as cited above, teaches this – each rectangular region is for “uniformly sampled” boundary points, e.g. “r=5” (page 4, col. 1, section “Adaptation” , this constructs/generates a box around the first reference point and second boundary points between the first reference point and the last point, and obviously the segment/box does not generate the box for the boundary point after r =5, i.e. the box is generated around a segment of points that is limited to 5 sample points wherein Rivera page 3 col. 1, § 2 teaches that the sampled points are from “control points” in the segment wherein each segment has a “minimum number of control points” that is defined, in other words the system takes a subset of boundary points, searches them in order to sample them uniformly, wherein the subset of boundary points/control points stops at a boundary point of the next segment [search target]), 

Wang, as taken in combination with Rivera and Ramirez does not explicitly teach:
 when a difference between a coordinate value of the second axis of the first reference point and a coordinate value of the second axis of the 20boundary point as the search target exceeds the given value and 
a difference between a coordinate value of the second axis of a second boundary point and the coordinate value of the second axis of the boundary point as the search target exceeds the given value for all of the second boundary points. 

Doerr teaches: 
 when a difference between a coordinate value of the second axis of the first reference point and a coordinate value of the second axis of the 20boundary point as the search target exceeds the given value and (Doerr, abstract, teaches a system to segment/break apart a “time series” of data [example of a curve/boundary, e.g. see figure 1] wherein the system is “for detecting structural breaks”, and wherein § 2 ¶ 1 teaches that a genetic algorithm is used to find the structural breaks, and then § 3 teaches that a “minimum axes-aligned rectangle (bounding-box) is fit between the break points, in other words Doerr teaches a means for segmenting a curve/line and for each segment assigning a box to the segment,  e.g. see figure 1 – Doerr fits a box to bound the region emphasized in figure 1 by the vertical black bars- wherein Doerr, § 1.2 ¶ 3 teaches “In simple words, the algorithm then consists of repeatedly trying to modify the current set of break points by moving points, adding new ones, or removing existing ones. By referring to the fitness function, we decide whether to accept or reject such a modification” [the points are examples of reference points for each segment] then see § 4.1 ¶ 1 “For some time (a regime) the series alternates between integer values v and v+1. Then it shifts to a different regime and alternates on a different level between values ...”, in other words Doerr determines where to place the boxes based on the second axis of the points in the data [example of boundary points], i.e. when the difference between a first reference point [start of a first segment] and the next segment’s boundary point exceeds a threshold which indicates a “different regiment” with “different level between values”, then the system finishes the first segment, creates a box, and starts analyzing for the next break point/segment by looking for a “different regime”, e.g. see figure 2)

    PNG
    media_image14.png
    332
    461
    media_image14.png
    Greyscale

a difference between a coordinate value of the second axis of a second boundary point and the coordinate value of the second axis of the boundary point as the search target exceeds the given value for all of the second boundary points.  (Doerr, abstract, teaches a system to segment/break apart a “time series” of data [example of a curve/boundary, e.g. see figure 1] wherein the system is “for detecting structural breaks”, and wherein § 2 ¶ 1 teaches that a genetic algorithm is used to find the structural breaks, and then § 3 teaches that a “minimum axes-aligned rectangle (bounding-box) is fit between the break points, in other words Doerr teaches a means for segmenting a curve/line and for each segment assigning a box to the segment,  e.g. see figure 1 – Doerr fits a box to bound the region emphasized in figure 1 by the vertical black bars- wherein Doerr, § 1.2 ¶ 3 teaches “In simple words, the algorithm then consists of repeatedly trying to modify the current set of break points by moving points, adding new ones, or removing existing ones. By referring to the fitness function, we decide whether to accept or reject such a modification” [the points are examples of reference points for each then see § 4.1 ¶ 1 “For some time (a regime) the series alternates between integer values v and v+1. Then it shifts to a different regime and alternates on a different level between values ...”, in other words Doerr determines where to place the boxes based on the second axis of the points in the data [example of boundary points], i.e. when the difference between a first reference point [start of a first segment] and the next segment’s boundary point exceeds a threshold which indicates a “different regiment” with “different level between values”, then the system finishes the first segment, creates a box, and starts analyzing for the next break point/segment by looking for a “different regime”, e.g. see figure 2, as taken in combination with Rivera and Ramirez above it would have been obvious that the reference points include rotated sampled versions of the boundary points, i.e. the second boundary point would obviously have been the first data point in the first segment, and the first reference point would have obviously been a rotated version of this point for constructing the box)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above, on fitting bounding boxes to lines/curves for segmentation/region division for mesh generation with the teachings from Doerr on using a similar algorithm of fitting bounding boxes in order to analyze more noisy data sets, wherein the noisier datasets requires detecting the “breaks” between the series in the data for segmentation/division. 
The motivation to combine would have been that 1) Doerr’s technique would have improved the fitting of the boxes for when there is “roughness” in the “contour” (Rivera, page 4, section “Increment”), i.e. that when the contour is noisy/rough Doerr’s technique would . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al., “Phusis Studio: A Real-time Physics Engine for Solid and Fluid Simulation”, 2011  - see the abstract this uses “Collision detection of solid and fluid is the most common component is this platform. Then solid simulation of fracture, deformation, clothing and fluid simulation of liquid, gas, fire, tornado have been implemented in this engine” and see the section “Collision Detection” for the use of OBBTree
Anupindia et al., “A novel multiblock immersed boundary method for large eddy simulation of complex arterial hemodynamics”, 2013 – see the abstract, see § 3.2 – this uses boundary boxes to create a “multiblock” for CFD simulation – see figure 2 for an example of the “decomposition” 
Kenway et al., “An Efficient Parallel Overset Method for Aerodynamic Shape Optimization”, 2017 – se the abstract, see page 2, see page 4 which teaches “To compute the overlap matrix, we first compute the Cartesian coordinate-aligned bounding boxes for each block. The bounding boxes are communicated to all processors. Then each local block is checked against the bounding boxes of all blocks that belong to a different cluster. We have assume 
Weber et al., “Efficient Parallel Extraction of Crack-free Iso-surfaces from Adaptive Mesh Refinement (AMR) Data”, 2012,  see the abstract, see § 2.1 – this teaches a “Block-structured AMR [2] uses a hierarchy of axis-aligned rectilinear grids called boxes (Box Lib[4] and Chombo[1]), patches (SAMRAI [17]), or sub-grids (Enzo [3]) as building blocks to represent the domain.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128